Exhibit 10.13

 



 

 [image_010.jpg]

 

 

 

PERSONAL SERVICES CONSULTING AGREEMENT

 

MODIFICATION 001, 01 January 2016

 

THIS CONSULTING Agreement (the "Agreement") made effective and entered into on
the 1st day of January 2015 by and between B6 Sigma, Inc., a Delaware
Corporation (the "Company"), and Monica Yaple ("Consultant")., having an office
at 5801 Osuna Rd NE, Suite 109, Albuquerque, New Mexico 87109-2587 (hereinafter
also called “Consultant”), is hereby modified as follows:

 

 

1.Company Name. Effective December 29, 2015, B6 Sigma, Inc. Merged into its
parent company Sigma Labs, Inc., a Nevada Corporation.

 

2.Term. The company hereby engages the Consultant, and Consultant hereby accepts
engagement terms hereunder, for a term until December 31, 2016 (the “Term”)
commencing on January 1, 2016.

  

 

 

SIGMA LABS, INC. Monica Yaple         By:    /s/ Mark J.
Cola                                    By:  /s/ Monica
Yaple                              Mark J. Cola, President & CEO Monica Yaple

 

 

 

 

 

[image_011.jpg] 

 



 

 

 

 

 

